DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 2, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-7 and 11-14 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the noise radiating member comprises an oil pan of an internal combustion engine, and wherein an oil drain hole is provided in a part of the oil pan adjacent to an edge of the sound insulation cover, and a rib separating the edge of the sound insulation cover from the oil drain hole projects from the oil pan.
	Claim 11: wherein a pulley is provided on an end of a shaft projecting from a lower part of the chain case, and a protrusion projects from a part of the chain case adjoining the pulley so as to engage a lower edge of the sound insulation cover adjoining the pulley.
	Claim 13: wherein an annular part of the sound insulation cover surrounding the mounting opening is formed by a metallic mesh member, and is joined to a remaining part of the sound insulation cover via an annular joint member.  
	The closest prior art is the Yasuyuki reference.  The Yasuyuki reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located references teach or suggest wherein the noise radiating member comprises an oil pan of an internal combustion engine, and wherein an oil drain hole is provided in a part of the oil pan adjacent to an edge of the sound insulation cover, and a rib separating the edge of the sound insulation cover from the oil drain hole projects from the oil pan.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747